Order entered March 18, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01225-CR

                           RICARDO RODRIGUEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. 401-82359-2013

                                         ORDER
       We note that this case involves appellant’s conviction for indecency with a child.

Appellant’s brief identifies the child by her full name. Accordingly, we STRIKE appellant’s

brief and order it redrawn to use only the child’s initials. We ORDER appellant to file his

amended brief within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Malcolm Miranda and to the Collin County District Attorney’s Office.

                                                    /s/   ADA BROWN
                                                          JUSTICE